CRIST, Judge.
The parties were divorced on November 20,1979. They had been before the Missouri Court of Appeals four times by August 4, 1981. Yeager v. Yeager, 622 S.W.2d 339 (Mo.App.1981). See, Yeager for a factual background of this appeal. The parties are here again. All indications are they may be back with more filing. We dismiss the appeal as moot.
On January 27, 1981, wife filed a motion in four counts. Count I was for contempt of husband for husband’s failure to pay his share of his Federal Land Bank Mortgage. Count II was for contempt of husband for husband’s failure to return poultry equipment. Count III was for replevin. Count IV, in the alternative, was for declaratory judgment. The trial court found no jurisdiction for contempt of husband in failing to make Federal Land Bank Mortgage payments and dismissed Count I. Wife’s petition in mandamus was sustained as to the erroneous dismissal of Count I. Yeager, supra. This Count I is yet to be determined. Counts III and IV were severed and are yet to be determined. In Yeager, supra, at 343, we said there were three issues raised by husband’s answer to be ruled upon by the trial court. Those three issues are yet to be determined. With the belief that litigation must end, it is strongly suggested that all of the undetermined issues be consolidated in the trial court.
As to Count II, contempt of husband for failure to return poultry equipment, the trial court had a hearing and found husband in contempt. Husband’s present appeal is from this order. His appeal is moot. Husband purged himself of this contempt by returning the poultry equipment. The trial court entered its order purging husband of this contempt. Yeager, supra, at 343.
Appeal dismissed as moot.
REINHARD, P. J., and SNYDER, J., concur.